DETAILED ACTION
Allowable Subject Matter
Claims 29-48 are allowed.

The following is an examiner’s statement of reasons for allowance: The terminal disclaimer to US Pat. No. 10,750,983 has been approved on 08/17/2022 to resolve the potential double patenting issue. 
In regard to related arts, Huang (USPN 8,116,837 – applicant cited) teaches a system for adjusting power employed by a medical device comprising a red and an infrared LEDs, a red and an infrared sensors for detecting light after the emitted light is attenuated by body tissue (Fig. 1), the system operates in a normal mode and calculates SpO2 and pulse rate from the data obtained from both LEDs (steps 202 and 204, Fig. 2), compare them to thresholds (steps 206, 208 and 210), when the stability is determined in step 205, the system switches to a power save mode (Fig. 2), wherein in step 222, one of the LED is turned off and associated parameter is calculated based on the data from the active LED and a stored data for the other LED (steps 222 and 224, Fig. 2). McCutcheon et al. (USPN 9,560,994 – applicant cited) teaches a pulse oximeter with adaptive power conservation (Figs. 3 and 6) comprises a red and an infrared LEDs (elements 44 and 46, Fig. 2), a detector to detect light passing through tissue (element 18, Fig. 2), the oximeter analysis the data and compares to data profiles (data or SpO2, Col 8 line 46 – Col 10 line 33) and switches to a low power mode which operates only one of a plurality of light sources in the sensor, e.g., from only the RED or IR LED and extrapolate the oxygen saturation measurements from the single measurement based on earlier measurements (Col 11 lines 42-62). Richardson et al. (USPN 5,368,224 – applicant cited) teaches a pulse oximeter comprises a red and an infrared LEDs (Fig. 3), the oximeter analyzes both the red and infrared data (steps G, R and, H of stage 1, Fig. 3), compares to a noise threshold (step H of stage 1, Fig. 3) and calculate oxygen saturation (step I of stage 1, Fig. 3), and the oximeter periodically turn of the red LED to check the noise (steps J and K, stage 2, Fig. 3). However, the prior art of record does not teach or suggest “cause the one or more light emitting sources to emit light at a first set of the plurality of wavelengths; determine a confidence measurement value based on a first output signal received from the sensor based on detected light emitted at the first set of the plurality of wavelengths; cause the one or more light emitting sources to emit light at a second set of the plurality of wavelengths by deactivating at least one of the plurality of wavelength emissions when the confidence measurement value is less than a threshold value; and determine a physiological parameter measurement based on a second output signal received from the sensor based on detected light emitted at less than all of the plurality of wavelengths” and “emitting light at a first set of a plurality of wavelengths with one or more light emitting sources; detecting, with a sensor, light emitted by one or more light emitting sources after attenuation by body tissue, the sensor generating a first output signal; determining a confidence measurement value based on a first output signal received from the sensor based on the detected light emitted at the first set of the plurality of wavelengths; deactivating at least one of the plurality of wavelength emissions when the confidence measurement value is less than a threshold value to cause the plurality of light emitting sources to emit light at a second set of the plurality of wavelengths; and determining a physiological parameter measurement based on a second output signal received from the sensor based on the detected light emitted at the second set of the plurality of wavelengths”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791